Citation Nr: 1047900	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  08-17 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a rating in excess of 40 percent for diabetes 
insipidus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 
1967 to March 1969.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a November 2006 rating decision by 
the Chicago, Illinois Department of Veterans Affairs (VA) 
Regional Office (RO) that continued a 40 percent rating for 
diabetes insipidus.  In September 2010, a Travel Board hearing 
was held before the undersigned.  A transcript of that hearing is 
associated with the claims file.  At the hearing, the Veteran was 
granted an additional 60 days for submission of evidence.  No 
additional evidence has been received.

The  issues of service connection for a kidney disorder, 
hypertension and an abdominal disability all as secondary 
to service-connected diabetes insipidus are raised by the 
record (see page 3 and 5 of the hearing transcript), but 
have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).   Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if any action on his part is required.


REMAND

The instant claim for increase was received in August 2006.  The 
next higher (60 percent) rating for diabetes insipidus (under 
38 C.F.R. § 4.119, Diagnostic Code (Code) 7909) requires polyuria 
with near-continuous thirst, and one or two documented (emphasis 
added) episodes of dehydration requiring parenteral hydration in 
the past year.  A 100 percent rating requires polyuria with near-
continuous thirst, and more than two documented (emphasis added) 
episodes of dehydration requiring parenteral hydration in the 
past year.  

October 2005 to April 2006 Rush Hospital private treatment 
records do not relate to treatment for diabetes insipidus.  On 
the most recent, September 2006, VA examination, the Veteran 
reported polyuria and polydipsia.  He stated that he was last 
seen in the VA endocrine clinic in December 2003.

At the September 2010 Travel Board hearing, the Veteran and his 
wife testified that in the past year he had been treated for 
dehydration on more than one occasion, and identified Rush 
Hospital as the treating facility.  Inasmuch as he has identified 
records that are pertinent (and may be critical) to his claim for 
increase, such records must be sought.

The Veteran is advised that under 38 C.F.R. § 3.158(a), 
where evidence requested in connection with a claim for 
increase is not furnished within one year of the request, 
the claim will be considered abandoned.  He is further 
advised that if VA is unable to secure private records of 
his treatment, it is ultimately his responsibility to 
ensure that such records are received.

At the hearing, the Veteran also testified that he has received 
Social Security Administration (SSA) disability benefits for 
diabetes insipidus since 1988.  Inasmuch as governing caselaw 
(Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010)) provides that 
only relevant SSA records must be secured, and because records 
dating from 1988 or earlier would have no bearing on a claim for 
increase filed in 2006, the Board finds that SSA records need not 
be sought.   

Notably, staged ratings are appropriate in a claim for increase 
when the factual findings show distinct time periods when the 
disability exhibits symptoms that warrant different ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Accordingly, the case is REMANDED for the following:


1.	The Veteran should be asked to identify 
(and provide any releases needed for VA to 
secure records from) all providers of 
treatment and evaluation he has received 
for diabetes insipidus since April 2006 
(especially the records from Rush Hospital 
identified at the September 2010 hearing).  
If there is no response to an RO request 
for records from any identified source, 
the Veteran should be so notified, and 
advised that ultimately it is his 
responsibility to ensure that pertinent 
private records are received.  If any 
records cannot be secured because they 
have been irretrievably lost or destroyed, 
it should be so noted for the record.  

2.	The RO should then review all additional 
records received, and arrange for any 
further development suggested (i.e., an 
examination if the records do not provide 
sufficient information for rating the 
disability).  If an examination is deemed 
necessary, the Veteran's claims file must 
be reviewed by the examiner, and the 
examiner must also be provided a copy of 
the criteria under 38 C.F.R. § 4.119, Code 
7909 (for diabetes insipidus).  The 
findings reported should include 
sufficient detail to allow for rating 
under the criteria in Code 7909.  The 
examiner must explain the rationale for 
any opinions offered. In connection with 
the scheduling of any examination the 
Veteran should be advised of the 
provisions of 38 C.F.R. § 3.655.   

3.	The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

